Citation Nr: 1646337	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to a hernia disability compensated under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1977 to June 1979.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2010 that denied service connection for an acquired psychiatric disability, to include depression.  In August 2015 the Board (by a VLJ other than the undersigned) remanded for additional development.  The case is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 remand, the Board requested that the Veteran be afforded a VA examination to determine the cause of any diagnosed psychiatric disorder, to specifically consider the Veteran's report that he related to his First Sergeant in service that he felt depressed and did not feel like himself and to provide a medical explanation to either support or doubt this report.  

In compliance with the August 2015 remand, the Veteran was provided a VA examination to determine the nature and cause of the Veteran's psychiatric disabilities.  On October 2015 VA examination, unspecified depressive disorder with anxious distress was diagnosed.   While the October 2015 examiner noted the Veteran's reports of depression in service while discussing his military history, the examiner opined his unspecified depressive disorder with anxious distress was less likely than not manifested in service or related to service because his military service records and STRs "do not contain any information related to mental health symptoms, requests for treatment, or treatment related to any psychiatric condition."  

The Board finds that the October 2015 VA examination is inadequate to decide the claim and a remand for corrective action is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The rationale provided by the examiner to support her conclusions suggests that she did not accept the Veteran's report of symptoms during service.  As was noted by the August 2015 remand, the Veteran is competent to report symptoms capable of lay observation, and he reported feeling depressed during his active duty service, and the VA examiner did not address whether the Veteran's currently diagnosed unspecified depressive disorder with anxious distress is related to these reports.  Thus, while the Board regrets the additional delay, the matter must be remanded for corrective action.

Additionally, the Veteran's VA treatment records indicate his depression has been affected by his ongoing multiple medical issues.  A December 2015 VA mental health note noted that his unspecified depressive disorder with anxious distress "appears to be more frequent in the setting of ongoing medical disabilities."  The Board notes that the evidence of record, including a July 28, 2005 progress note, appears to indicate that the Veteran experiences major depressive disorder as an apparently related but distinctly diagnosed entity (as opposed to depression occurring solely due to his medical conditions).  

In a January 2016 rating decision, disability compensation for a hernia disability was granted under 38 U.S.C. § 1151.  Therefore, the RO must now consider whether the Veteran's depression may have been caused or aggravated by his now-service-connected hernia disability.  The Board finds that a VA examination is necessary to address these issues.  See McLendon v. Nicholson, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist in order to ascertain the nature and cause of any diagnosed psychiatric disorder, to specifically include unspecified depressive disorder with anxious distress.  The complete record, including a copy of this remand, must be reviewed in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a. Please identify (by diagnosis) each psychiatric disability found.

b. Please identify the likely cause for each psychiatric disability diagnosed, to include the currently identified unspecified depressive disorder with anxious distress, and for each psychiatric disability diagnosed opine:  

 i. Is it at least as likely as not (a 50 percent or greater probability) that such disability is related to [was first manifested during, or is any other way related to] the Veteran's service or events that occurred during service?  In responding, the examiner should specifically consider and address the Veteran's reports of feeling depressed in service.

  ii. Is it at least as likely as not (a 50 percent or greater probability) that such disability is proximately due to the Veteran's compensable hernia disability?

  iii. Is it at least as likely as not (a 50 percent or greater probability that such disability has been aggravated by the Veteran's compensable hernia disability?  (In this case, aggravation means that the psychiatric disability has been permanently increased in severity beyond the natural progression of the disorder as a result of the hernia disability).

c. If a psychiatric disability is unrelated to the Veteran's service or the compensable hernia disability, the examiner should identify the more likely cause.

The examiner must include an explanation and rationale with all opinions and conclusions, and cite to supporting factual data and medical literature where appropriate.

2. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and afford an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


